Citation Nr: 0300246	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-14 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to service-
connected ulcerative colitis.

2.  Entitlement to a rating in excess of 30 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1951 to 
September 1952.

This appeal arises from a January 2000 rating action that 
denied a rating in excess of 30 percent for ulcerative 
colitis.  A Notice of Disagreement (NOD) with that 
decision was filed in August 2000, and a Statement of the 
Case (SOC) was issued in April 2001.  A Substantive Appeal 
was received in June 2001.  A Supplemental SOC was issued 
in September 2002.

This appeal also arises from a February 2002 rating action 
that denied service connection for an acquired psychiatric 
disorder claimed as secondary to service-connected 
ulcerative colitis.  A NOD with that decision was filed in 
May 2002, and a SOC was issued in September 2002.  A 
Substantive Appeal was received in October 2002. 


REMAND

In his Substantive Appeal that was received in October 
2002, the veteran requested a hearing before a Member of 
the Board of Veterans Appeals (Board) at the RO (Travel 
Board hearing).  The request hearing has not been held.

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the veteran and any 
witnesses.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably 
in a signed writing, under his 
signature), the hearing should be held.  
Thereafter, the claims file should be 
transferred directly back to the Board 
in accordance with current appellate 
procedure.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial 
of the benefits sought.  The veteran need take no action 
until notified, but he may submit additional evidence 
and/or argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


